DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
1) the structural member 4 is consistently referred to as a “cylinder” when it is not cylindrical in shape as shown in figure 1.
2) the “fixed electrode”, “limiting electrode” and “ceramic insulating electrode” do not appear to be electrodes as commonly understood in the art (see rejection of claim 1, below).  
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “electrode” in claim 1 is used by the claim to refer to several elements or structural members of an ion source, including the “limiting electrode”, the “fixed electrode” and the “ceramic insulating electrode” which apparently do not have voltages connected to them, while the accepted meaning is “a conductor through which electricity enters or leaves an object, substance or region.” The term is indefinite because the specification does not clearly redefine the term.  Replacing the term “electrode” with a word such as “member”, “structure” or “element” when referring to these three items would overcome the rejection.  (This does not apply to the trigger electrode, leading-out electrode or accelerating electrode in claim 1).
Claim 1 describes “a ceramic cylinder”, which appears based on the specification to be referring to item 4 in figure 1, but this element is not cylindrical in shape.
Claim 1 describes the structure of “the cathode leading into the ceramic cylinder”, but it is not clear whether this refers to only one of the claimed three cathodes, and if so which one, or whether the same structural limitations apply to all of them.
 Claims 2-10 are rejected only for their dependence on claim 1.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious an ion source having a ceramic cylinder, three cathodes, and a cathode extending into a ceramic cylinder comprises a cathode target material, a ceramic insulating member, a limiting member, a fixed member, a cathode cooling pipe, a cathode flange and a trigger binding post, the trigger electrode being fixed on the ceramic insulating member, the limiting member being fixed on the fixed member, the fixed member fixing the indirect cooling channel on the cathode cooling pipe through a screw fastener, the cathode cooling pipe being fixed on the cathode flange, and the trigger binding post being connected with the trigger electrode through a wire, wherein a leading-out electrode and an accelerating electrode with leading-out slits are arranged on the accelerating electrode and the leading-out electrode.
In the prior art,  a water-cooled cathode ion source is taught by Jerez (US 20140145581 A1), Kinoyama (US 20030218429 A1), Cloutier (US 5,763,890 A) and Anders (US 6,137,231 B2), but they do not teach the structure of the current invention with multiple cathodes and trigger electrodes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881